DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an indent receiving the base” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that original Fig. 9 discloses for a lower extension to be received flush within the middle opening.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation "an indent adapted to receive the base" in line 2, rendering the claim indefinite. As noted above, the lower base 190 is coupled flush with the middle housing 125 and is not received in the middle housing, as clearly shown in Fig. 9, with the lower extension 180 received within the middle opening 170. It is unclear, where the middle indent is or how the base is received therein. 
Rejection under 112 (a) or 112, 1st paragraph for insufficient disclosure is not applied at this time, since it appears that the claim deficiencies are of clarity and not of enablement.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13 and 18-24 are rejected under 35 U.S.C. 103 as being anticipated by Brun (2005/0051002).

    PNG
    media_image1.png
    471
    156
    media_image1.png
    Greyscale
 Brun discloses all of the limitations of claims 8 and 11, i.e., a tool housing comprising an upper housing portion 14 adapted to receive a tool head 12; a middle housing portion 26 having first  @34 and second near 24 ends, the first end is coupled to the upper housing portion, by threaded connection (claim 11), and includes a collar defined by 26, and the second end includes an opening receiving the motor 24; and a lower housing portion 13, 16 threadably coupled Fig. 4 to the opening of the middle housing portion, and including a body portion 13 having a slot 254 and that is adapted to removably couple to a power supply removable plug, Fig. 74, wherein the upper housing portion 14 includes a rim coupled to 26, Fig. 4 adapted to receive the collar 26 to align the middle housing portion with the upper housing portion Fig. 4.
Regarding claims 9 and 24, PA (prior art, Brun) meets the limitations, i.e., wherein the lower housing includes an extension defined by upper end of 16, Fig. 4 that is threadably coupled to the opening defined by larger end of 16, Fig. 4.
Regarding claims 10 and 13, PA meets the limitations, i.e., wherein the lower housing includes a base 16 and the middle housing includes an indent shoulders at bearing 29 defined by larger/lower end of 26 adapted to receive the base to 15align the lower housing portion with the middle housing portion.
	Regarding claim 12, PA meets the limitations, i.e., wherein the upper housing includes a rim defined by lower end 14 adapted to receive a collar narrow/upper end of 26 of the middle housing to align the middle housing 26 with the upper housing 14.
249, Fig. 74 adapted to couple to the power source.
Regarding claims 19 and 22, PA meets the limitations, i.e., wherein the body portion further includes a cut out finger recesses; notches accommodating control 19, Fig. 4 or contacts 256 Fig. 74 adapted to couple to the power source.
Regarding claims 20 and 23, PA meets the limitations, i.e., wherein the lower housing portion 13, 16 further includes a base portion 16 and a flange shoulders defined by upper portion 16 and lower body portion 13 disposed between the base portion and the body portion, wherein the flange provides a structural interface between the base portion and the body portion.

Response to Arguments
Applicant's arguments filed January 25, 2021 with respect to claim(s) 8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Scott et al. and Cheng are cited to show related inventions comprising three housing potions defining collars, rims, openings...
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
April 9, 2021							Primary Examiner, Art Unit 3723